Noella L. (Patnaude) Adiconis v. Commissioner.Adiconis v. CommissionerDocket No. 37300.United States Tax Court1953 Tax Ct. Memo LEXIS 120; 12 T.C.M. (CCH) 1043; T.C.M. (RIA) 53305; September 9, 1953*120  Held, the petitioner has not shown that she furnished over one half of the support of two of her minor children for the year 1947.  Francis C. Zacharer, Esq., for the petitioner. Nathan M. Silverstein, Esq., for the respondent.  TIETJENSMemorandum Findings of Fact and Opinion TIETJENS, Judge: The petitioner filed a return for the calendar year 1947 on the cash basis with the collector of internal revenue at Boston, Massachusetts. The respondent determined a deficiency of $93.25 for 1947. The only question presented is whether the petitioner is entitled to claim as dependents in 1947 two of her minor children. Findings of Fact The petitioner, a resident of Lowell, Massachusetts, is the mother of three minor children. All three children live with their mother and attend school. In her tax return for 1947 the petitioner claimed the three children as dependents. The Commissioner disallowed her claim as to Gilbert, age 13, and Dolores, age 10, for the reason that the petitioner had not contributed over one half of their support in 1947. In 1947 the petitioner spent approximately $1,586 for the food, clothing, transportation, and miscellaneous expenses of*121  Gilbert and Dolores. For the same period the petitioner earned $1,792.21 by working and received $300 from her older daughter Jacqueline, who worked part time. Prior to 1947 the petitioner and the father of Gilbert and Dolores, entered into an agreement whereby the father was to contribute weekly to the support of Gilbert and Dolores. In 1947 the father of the children in accordance with his agreement paid $1,017 to the petitioner for the children's support in weekly amounts of $25 from January to April and of $17 for the remainder of the year. In addition, the father contributed $125 for Dolores' tuition. Opinion The taxpayer contends that she is entitled to dependency credits in 1947 for her two children Gilbert and Dolores, as provided in section 25 (b) (1) (C) and (3) of the Internal Revenue Code, as amended. In 1947 her income, excluding the support payments made by the father of the children, was $2,092.21. By her own estimate the support of Gilbert and Dolores for 1947 cost $1,586. Because of the comparatively small amount in controversy neither party adequately prepared the case for presentation. The testimony is conflicting and the record leaves*122  much to be desired. The petitioner was represented by counsel, but has filed no brief. Nonetheless, the petitioner has the burden of proof. She must show that she contributed over one half of the amount required for the children's support. She testified that in 1947 it cost approximately $14.65 each week for food, clothing, transportation, and miscellaneous expenses of her 13-year old son Gilbert, making a total of $761.80 for the year. In the same year, according to her testimony, she spent about $15.85 each week for the same expenses for her 10-year-old daughter Dolores, making a total of $824.20. Therefore, the total claimed expense for the support of both children in 1947 was $1,586. The father of Gilbert and Dolores testified that he contributed $1,142 for their support in 1947, and his testimony was corroborated by the notations made by him on his check stubs, which were introduced in evidence. The canceled checks had been lost. This amount is over one half the amount which the taxpayer says was required for the children's support in 1947. Accordingly, the petitioner has failed to sustain the burden of proof. Decision will be entered for the respondent.